943 So. 2d 218 (2006)
Larry ZUCKERMAN and Beth Zuckerman, Petitioners,
v.
A & B WINDOW AND GLASS, INC., Respondent.
No. 3D06-1022.
District Court of Appeal of Florida, Third District.
November 1, 2006.
Rehearing Denied December 7, 2006.
Alan R. Soven, Miami, for petitioners.
Randall L. Leshin, Pompano Beach, for respondent.
Before SHEPHERD and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The petitioners seek second-tier certiorari review of a circuit court appellate division per curiam affirmance of a county court judgment, entered after we remanded the case for reconsideration of the appeal. See Zuckerman v. A & B Window and Glass, Inc., 930 So. 2d 632 (Fla. 3d DCA 2005), review denied, 911 So. 2d 792 (Fla.2005).
Although, as an original matter, we might very well believe that the county court judgment and therefore its affirmance by the circuit court were erroneous, we cannot say that they so far departed from the essential requirements of law as to result in a miscarriage of justice, as is required to justify our review at this stage. See Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885 (Fla.2003); Ivey v. Allstate Ins. Co., 774 So. 2d 679 (Fla.2000); S. Motor Co. of Dade County v. Doktorczyk, ___ So.2d ___, 2006 WL 2520682, (Fla. 3d DCA Case no. 3D05-2244, opinion filed, September 1, 2006)[31 Fla. L. Weekly D2277]. We therefore deny relief.
Certiorari denied.